Citation Nr: 0927594	
Decision Date: 07/23/09    Archive Date: 07/30/09

DOCKET NO.  06-13 331	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Manila, the 
Republic of the Philippines


THE ISSUE

Entitlement to service connection for diabetes mellitus, 
claimed as secondary to herbicide exposure.  


ATTORNEY FOR THE BOARD

Kathy Diener, Associate Counsel




INTRODUCTION

The Veteran had active service from March 1970 to March 1979.

This matter comes before the Board of Veteran's Appeals 
(Board) on appeal from an August 2006 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Manila, Republic of the Philippines.  The case was previously 
before the Board in May 2008, and was remanded for further 
development.  

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

As noted above, this case was remanded by the Board in May 
2008, to afford the Veteran an opportunity to complete and 
sign an authorization for Kaiser Permanente Hospital to 
release his medical records to VA.  The Board's decision was 
mailed to the Veteran at an address in California, and in 
June 2008, the medical release form indicated in the remand 
instructions was mailed to the same address.  Although the 
record reflects that the Veteran has used different addresses 
at various times in his correspondence with VA, none of those 
addresses was in California.  

Although neither the Board decision nor the medical release 
form have been returned as undeliverable, there is no 
evidence in the record that the Veteran changed his address 
to the one used in VA's most recent correspondence.  There is 
nothing in the file to indicate why VA began sending 
correspondence to an address in California.  It appears that 
the Veteran may not have been notified of the Board's May 
2008 decision or been given an opportunity to complete the 
medical authorization form as directed in the remand 
instructions.  The Board also notes that the Veteran is 
unrepresented.  To ensure that due process has been provided, 
the Veteran's current address should be verified.  When any 
action required by a remand is not undertaken, or is taken in 
a deficient manner, appropriate corrective action should be 
undertaken.  See Stegall v. West, 11 Vet. App. 268 (1998).  
Therefore, another remand is required.  

Accordingly, the case is REMANDED for the following action:

1.  The AMC/RO should review the record 
and determine the Veteran's current 
mailing address.  Forward to this address 
a copy of the Board's May 2008 decision 
and the release form provided by Kaiser 
Permanente to VA in March 2007, and ask 
the Veteran to complete and sign the form 
and return it to VA.  Inform the Veteran 
of the necessity of executing the release 
and the consequences of failing to 
cooperate with VA's reasonable efforts to 
obtain medical records from Kaiser 
Permanente.  If the Veteran returns the 
release, attempt to obtain these records.

2.  Review the record, including any new 
evidence, and complete any further 
development, if necessary.  Thereafter, 
readjudicate the claim for service 
connection for diabetes mellitus.  If the 
claim remains denied, the RO should issue 
a supplemental statement of the case and 
afford the Veteran an opportunity to 
respond.  The case should then be 
returned to the Board for appellate 
review.

The appellant has the right to submit additional evidence and 
argument on the matter the Board has remanded.  Kutscherousky 
v. West, 12 Vet. App. 369 (1999).


This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).



_________________________________________________
M.E. LARKIN
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2007).


